Citation Nr: 1512074	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  03-00 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Graves' disease with exophthalmos, strabismus, and decreased vision.


REPRESENTATION

Appellant represented by:	Sean K. Collings, Esq.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1977 to September 1981.  He died in November 2012.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision denied service connection for Graves' disease with exophthalmos, strabismus, and decreased vision, and diabetes.  In his July 2002 Notice of Disagreement, the Veteran stated that he did not request service connection for diabetes.  Accordingly, in the December 2002 Statement of the Case, the RO addressed service connection for Graves' disease only.  The Veteran filed a timely Substantive Appeal (VA Form 9) in January 2003.  The RO furnished Supplemental Statements of the Case in April 2003, December 2003, and April 2004.  In a September 2004 rating decision, the RO continued to deny the Veteran's claim for Graves' disease, as evidence the Veteran provided was not new and material. 

In November 2004, the Board remanded the appeal for compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  Following that development and the issuing of Supplemental Statements of the Case in March 2005 and May 2005 by the RO, the appeal was returned to the Board for further appellate consideration.  In July 2005, the Board denied the Veteran's claim for service connection of his Graves' disease.

The Veteran appealed the July 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2008 Memorandum Decision, the Court vacated the Board's July 2005 decision and remanded this appeal for further development consistent with the Memorandum Decision.  In September 2008, the RO furnished a Supplemental Statement of the Case.  In November 2008, and May 2009, the Board remanded the appeal to the RO for additional development.  Following that development, the RO issued a Supplemental Statement of the Case in June 2010.  In August 2010, the Board denied the Veteran's claim.

The Veteran appealed the August 2010 Board decision to the Court.  In a June 2011 Order, the Court vacated the Board's August 2010 decision and remanded this appeal for further development consistent with a Joint Motion for Remand filed by the parties.  The Board subsequently performed additional development in this matter, namely, obtaining a VHA medical opinion in May 2012 and an addendum to that opinion in January 2013. 

In February 2013, VA was notified that the Veteran died in November 2012.  The claim was before the Board at that time and, in a March 2013 decision, it was dismissed for lack of jurisdiction.  In February 2013, the Veteran's widow submitted a statement, through her attorney, to the Board requesting substitution as the claimant.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52977, 52983 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010).  In this case, the Appellant was granted substitution to continue the Veteran's appeal by the RO.  The Board will continue jurisdiction over this claim accordingly.

In December 2014, the RO furnished a Supplemental Statement of the Case to the Appellant that acknowledged she had been substituted as the claimant in this appeal, and continued to deny service connection for the Veteran's Graves' disease.

The Board notes that, in addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran.  Any future consideration of this case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 79 Fed. Reg. 52977, 52984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.900(a)(2)). 


FINDING OF FACT

The Veteran did not exhibit Graves' disease with exophthalmos, strabismus, and decreased vision in service or within a year of discharge from service; and, the preponderance of the evidence fails to show that the Veteran's Graves' disease had a causal connection or was associated with the Veteran's active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for Graves' disease with exophthalmos, strabismus, and decreased vision have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Appellant's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

I.  DUTIES TO NOTIFY AND ASSIST

Before addressing the merits of the Appellant's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Appellant in substantiating her claim for VA benefits, as provided for by the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

The duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ in May 2002.  However, as noted above, the Board remanded this appeal for compliance with the notice provisions of the VCAA in November 2004.  As a result, the duty to notify was satisfied subsequent to the initial AOJ decision by way of letters sent to the Veteran in February 2003, July 2003, January 2005, and January 2006 that fully set forth what is necessary to establish service connection.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Board notes that the Veteran was also advised of the evidence considered in connection with this appeal through numerous supplemental statements of the case, rating decisions, and Board remands.  In addition, a March 2006 letter gave the Veteran notice of how VA determines the degree of disability and effective date of such disability, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the notice letters were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of Supplemental Statements of the Case issued in March 2005, May 2005, September 2008, March 2009, and June 2010 after notice was provided.  In addition, the Board notes that, although the notice required by Dingess concerning how VA determines the degree of disability and effective date of such disability was provided separately in March 2006, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Board notes that in a case, such as this one, where a survivor has been substituted for the deceased claimant, VA will send additional notice under 38 C.F.R. § 3.159(b) to the substitute only if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate.  See 79 Fed. Reg. 52977, 52983 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(f)(1)).  Further, the Board notes that a Supplemental Statement of the Case was furnished to the Appellant in December 2014 after she was substituted as the claimant in this appeal.  All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2014) (harmless error).

The record also reflects that VA has made efforts to assist the Appellant in the development of her claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and the Appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, VHA medical opinion, private treatment records, letters from private physicians, photographs of the Veteran, and medical literature submitted on behalf of the Veteran.  In addition, the statements of the Veteran, the Appellant, and the Appellant's attorney have been associated with the Veteran's claims file as well.  The Appellant has not identified any other outstanding records that have not been requested or obtained. 

As noted in the introduction, in a June 2011 Order, the Court vacated the Board's August 2010 decision and remanded this appeal for further development consistent with a Joint Motion for Remand filed by the parties.  The Board subsequently performed additional development in this matter, namely, obtaining a VHA medical opinion in May 2012 with an addendum to that opinion in January 2013.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Joint Motion for Remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

Specifically, the Board finds the VHA medical opinion in May 2012 with the January 2013 addendum to that opinion to be adequate, as the examiner reviewed the Veteran's claims file, considered the Veteran's relevant medical history, and provided a reasoned rationale for the opinions rendered.  The opinions show that the examiner considered all relevant evidence of record, including the Veteran's and the Appellant's lay statements.  As such, the Board finds that the May 2012 VHA medical opinion with January 2013 addendum substantially complies with the Board's additional development to be untaken in response to the Joint Motion for Remand.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Appellant has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Appellant nor her attorney has identified any outstanding evidence that could be obtained to substantiate the Appellant's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Appellant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  SERVICE CONNECTION FOR GRAVES' DISEASE

The Appellant, as the substituted claimant in this case, is seeking to establish entitlement to service connection for Graves' disease with exophthalmos, strabismus, and decreased vision.  Graves' disease is a syndrome of diffuse hyperplasia of the thyroid.  Its characteristics include hyperthyroidism, usually with goiter and ophthalmic symptoms.  See Dorland's Illustrated Medical Dictionary 534 (32nd ed. 2012).  A goiter is an enlargement of the thyroid gland, causing swelling in the front part of the neck.  See id. at 796.  Exophthalmos is defined as the abnormal protrusion of the eyeball.  See id. at 660.  Strabismus is an eye condition in which the visual axes cannot be directed at the same point of fixation under normal conditions of seeing.  See id. at 1778.  Strabismus is commonly referred to as being cross-eyed.   

A.  Relevant Law and Regulations 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, such as endocrinopathies, which would include Graves' disease, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2014).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014).  

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service, (2) evidence of post-service continuity of the same symptomatology, and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as endocrinopathies.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a) (2014).  

B.  Background

The Appellant contends that the Veteran had symptoms of Graves' disease while on active duty.  It has been contended that the symptoms the Veteran exhibited of Graves' disease in service included headaches, eye irritation, protruding of the eye, sore throats, goiter, weight loss, and consistent pain in his back, shoulders, legs, and joints.  

The Veteran's service treatment records reveal no diagnosis of or treatment for Graves' disease.  There were complaints of headaches, swelling in the left ankle, sore throats, sinus and lung congestion, and back pain, but no diagnosis of any thyroid problem.  The Veteran's separation examination, conducted in September 1981, also contains no diagnosis of thyroid problems or Graves' disease.  In fact, on his Report of Medical History, the Veteran denied frequent or severe headaches; eye trouble; ear, nose, or throat trouble; chronic or frequent colds; sinusitis; thyroid trouble; pain or pressure in the chest; chronic cough; frequent urination; painful joints and shoulders; recurrent back pain; foot trouble; and recent weight gain or loss (the Veteran's weight at separation was the same as at enlistment, 170 pounds).  There also is no record evidence of a diagnosis of Graves' disease within a year of service discharge.  

In January 1999, the Veteran sought treatment from M.B., M.D., a private ophthalmologist with E.O.A., complaining of a foreign body sensation in the left eye with tearing and blurred vision.  Dr. M.B. referred the Veteran for further evaluation. 

Medical records from L.K., M.D., a private ophthalmologist at A.O.A. at U.A.B., from March 1999 to December 2001 show that the Veteran reported his eye symptoms began insidiously in August 1998.  They also show that the Veteran had eye surgeries in September 1999 and May 2001 for strabismus and double vision due to thyroid eye disease.  Dr. L.K. does not link the Veteran's thyroid disease to the Veteran's service in any of the medical records.  In addition, March 2003, January 2004, and November 2004 letters from Dr. L.K. describe the Veteran's then current status of eye disease, but offer no medical opinion that relates the Veteran's Graves' disease with his active service.  In October 2007, Dr. L.K. completed a Family and Medical Leave Act Medical Certification-Employee's Own Serious Health Condition and stated that the Veteran's thyroid eye disease began many years ago, but, again, does not relate the Veteran's eye disease back decades to his military service. 

Medical records from F.O., M.D., the Veteran's private endocrinologist at U.A.B., from April 1999 to July 2001 show diagnosis of Graves' disease in March 1999.  An April 2001 letter from Dr. F.O. provides that the Veteran had eye complications from Graves' ophthalmopathy.  Dr. F.O. states that the Veteran reported that he thought he already had some of the symptoms of the eye condition during service.  After review of the Veteran's service treatment records, Dr. F.O. states that he was unable to find evidence to support the Veteran's claim.  After stating that he had no way to know whether what the Veteran told him was correct, Dr. F.O. stated that "I must admit that it is possible." 

Medical records from the surgeon who performed the Veteran's December 1999 thyroidectomy, Dr. A.D. of U.A.B., do not associate the Veteran's Graves' disease with his military service.  

In September 2001 at his VA eye examination, the Veteran reported that he developed Graves' disease in 1998; although, he thought he had exophthalmos for some years previous to that.  The examiner diagnosed the Veteran with Graves' disease with exophthalmos.  At his October 2001 general medical VA examination, the Veteran reported he had weight fluctuations and some eye problems during service.  The examiner diagnosed the Veteran, in relevant part, with Graves' disease with exophthalmos, strabismus, and decreased vision.  While neither examiner offered a medical opinion linking the Veteran's currently diagnosed Graves' disease to his active service, they also did not address the etiology of the Veteran's disability.  There also is no indication in the examination reports that the examiners reviewed the Veteran's medical records. 

The Veteran had additional eyelid retraction surgeries in December 2002 and July 2003 performed by J.L., M.D. of A.O.A. at U.A.B.  In an April 2003 letter, Dr. J.L. discusses the Veteran's prior eye surgeries, but does not link the Veteran's Graves' disease to his service.  

In a January 2004 letter, A.G., M.D., a U.A.B. private physician who appears to have been the Veteran's primary care physician, states that, although in its full-blown form Graves' disease is relatively easily diagnosed, it is possible that in its early stages its symptoms could be misinterpreted as a variety of medical problems, but does not indicate that this occurred in the Veteran's case.  In an April 2004 letter, Dr. A.G. wrote that the Veteran had Graves' disease, fairly severe hypertension, and some significant problems with rotator cuff tendonitis.  In a July 2004 letter, Dr. A.G. writes that the Veteran was a patient since April 2002 and that he treated the Veteran for anxiety, depression, fairly significant arthritis, obesity, and difficult to control hypertension.  Dr. A.G. does not link the Veteran's Graves' disease to his service in any of these letters or in his medical records from June 2000 to June 2001. 

A February 2005 VA examination report reflects that the Veteran told the examiner that he believed that he had symptoms of Graves' disease in service, and that people told him in the late 1970s that his eyes bulged, which to the Veteran indicated that he had hyperthyroidism at that time.  The examiner indicated that she reviewed the Veteran's claims file in detail.  She opined that it was inconceivable that the Veteran would have 20 years of Graves' disease prior to being diagnosed in 1999, at which time his thyroid was removed.  The VA examiner also stated that she agreed with the April 2001 letter from Dr. F.O., which stated that he was unable to find evidence of thyroid disease symptoms in the Veteran's service treatment records. 

An April 2005 letter from K.S., M.D., Ph.d. indicates that she reviewed the Veteran's service treatment records.  She noted that the Veteran complained of a sore throat three times, slight swelling was detected in the nasal area once, moderate weight loss was noticed once, the Veteran complained of intermittent pain in the lower legs (especially after prolonged standing), and the Veteran had one episode of swelling lateral to the left tibia.  Dr. K.S. stated that considering (1) that pretibial myxedema, which the Veteran "may have had" and "which may have been confused" with swelling of the ankles, is a text-book symptom of Graves' disease, (2) the fact that a large thyroid gland can cause symptoms that feel like a throat problem, and (3) the Veteran's weight loss, "it is very possible" that the Veteran had Graves' disease in the late 1970s and early 1980s.  (Myxedema is a dry, waxy swelling of the skin with abnormal deposits of glycosaminoglycans in the skin or other tissues.  The edema is nonpitting and when found on the pretibial surface the mucin deposits appear as both plaques and papules.  See Dorland's Illustrated Medical Dictionary 1227 (32nd ed. 2012).) 

In a May 2005 letter, Dr. A.G. indicates that a review of the Veteran's military records "suggests" that the Veteran "had multiple complaints at variable times which included weight loss, intermittent sore throat, occasional cough, chest fullness, headaches and malaise all of which are compatible with symptoms of early undiagnosed hyperthyroidism."  
In August 2005, Dr. K.S. submitted another letter identical in content to her April 2005 letter. 

An August 2005 letter from A.S.B., M.D. reflects his opinion that retrospective analysis of the Veteran's service treatment records shows that the Veteran had multiple complaints of malaise, headaches, sore throat, and weight loss, which are all consistent with early hyperthyroidism. 

At his January 2009 VA examination, the Veteran reported that he must have had Graves' Disease while in the Navy based on having sore throats, swelling in his neck, losing weight, swollen ankles, and protruding eyes.  The examiner reviewed the Veteran's claims file, medical records, and specifically noted the records from E.O.A. diagnosing the Veteran's Graves' disease.  The examiner noted that the Veteran had been seen in service in 1979 for headache and sinus congestion with no evidence of persistent symptoms, which was adequately treated and resolved.  The examiner also noted other isolated visits in 1978, a visit for bilateral anterior lower leg pain after standing (which was attributed to pes planus), and left leg pain for about one year in 1981 following a history of cutting his leg on glass prior to service, wherein the Veteran was treated for a foreign body granuloma and questionable abscess.  The examiner opined that the Veteran's Graves' disease was not caused by or a result of any incident in service and did not begin to manifest during service.  The examiner noted that she did not see any visits during service that would have prompted an evaluation for thyroid disease.  She stated that the Veteran's initial eye symptoms and eventual diagnosis of Graves' disease began in January 1999, 18 years after his military service.  She found that there were no visits for pretibial myxedema or any eye symptoms related to exophthalmos, peri-orbital and conjunctival edema, or limitations of movements, which are manifested in Graves' disease. 

A January 2009 letter from Dr. K.S. again reiterates that, after reviewing the Veteran's service treatment records, she was "convinced that [the Veteran's] early symptoms of Graves [sic] disease were not properly recognized."  She noted that the Veteran was constantly complaining of a swollen throat, rapid weight loss, and swollen legs.  According to Dr. K.S., all of these, including the pretibial myxedema, are textbook characteristics of Graves' disease.  She concluded that it was "conceivable" that the Veteran's symptoms of Graves' disease manifested during the service. 

In July 2009, the Veteran's file was returned to the VA examiner who performed the Veteran's January 2009 VA examination.  The examiner noted that she reviewed all of the letters from the private doctors, who attributed some of the Veteran's symptoms to unrecognized Graves' disease, and all pertinent clinical notes while in the service.  The examiner noted that the Veteran was seen in January and February 1978, in November 1978, and June 1979 for cold symptoms.  The examiner opined that the Veteran's complaints of sore throat, chest fullness, headaches, and malaise were all in the context of other symptoms compatible with upper respiratory infections, such as runny nose and cough, which were treated symptomatically and resolved.  The examiner opined that the spontaneous swelling of the left nasal and face region that had been present for two days in September 1978 was due to sinusitis, was unilateral, and responded to antibiotics.  The examiner concluded that the Veteran's moderate weight loss in October 1980 was due to abdominal pain for about one month with occasional nausea, vomiting, heartburn, and gastric distension, which was treated and resolved. 

With regard to the letters in which Dr. K.S. opined that the Veteran may have had pretibial myxedema that may have been confused with swelling of the ankles, the VA examiner noted that the podiatrist did not say that there was pretibial myxedema or swelling of the ankles.  He only stated that it was not a podiatry problem and wanted the Veteran referred back to general medicine or vascular medicine.  The examiner noted that the reason stated for the referral was bilateral anterior lower leg pain, but, in review of the previous note that originated the consult, it was clear that the Veteran was having only left leg pain, and the progress notes from 1978 through 1981 always referred to intermittent pain and numbness in the left lower leg related to falling on glass with several cuts to the leg.  The examiner noted that the Veteran had localized cystic swelling, which was warm and tender and appropriately treated with antibiotics for possible abscess or retained foreign body (glass).  The examiner noted that there was never any mention of pretibial myxedema or bilateral swelling. 

The VA examiner found that none of these visits gave any indication of early thyroid disease, since they were specifically related to upper respiratory infections, an old left leg injury, an episode of unilateral sinusitis, and weight loss related to abdominal symptoms, possibly peptic ulcer disease.  The examiner concluded that there were no visits for pretibial myxedema, which would be bilateral with nonpitting edema and skin induration, and no bilateral peri-orbital edema or any other evidence of Graves' disease.  

The examiner noted that it was impossible for Graves' disease to go undiagnosed for 18 years without more profound symptoms in the interim.  Moreover, the examiner determined that the symptoms that the private physicians described were out of context and clearly related to an attributable cause, which was not thyroid related.  Therefore, the examiner concluded that the Veteran's ophthalmology and diagnosis of Graves' disease in January 1999 was less likely as not to have been present, but unrecognized, during service or one year post discharge since it was diagnosed 18 years after his military service and there was no clinical evidence in the records to support a missed diagnosis of thyroid disease.  In addition, the examiner opined that the Veteran's Graves' disease was less likely as not related to any post-service event(s) or disease since it had its onset 18 years post military service and it is an autoimmune disease, with a genetic susceptibility not related to the Veteran's military service. 

In an October 2011 statement, the Veteran stated that, starting a couple of months after being in service, he always had a cold, but with stomach pain, chest pain, a running nose, and a sore throat.  His feet also began to hurt and his left leg would swell up.  His eyes also started to have problems and his vision began to get a little blurry from time to time.  However, his biggest complaint was that his throat was always sore.  He also had back pain and his joints were sore while in service.  

The Veteran stated that after he left service his problems slowly got worse every year.  His ankles and left leg continued to swell.  He suffered from bulging eyes, excess tearing, dry eyes, blurred vision, irritability, anxiety, tremor in his hands, difficulty sleeping, and chest pain.  In about 1985 he noticed a lump in his neck.  He also gained weight, which the Veteran stated occurred in the Navy also.  The Veteran stated that he hated going to the doctors and did not go until his bulging eyes became so bad in 1998 that he could not bear the discomfort and pain.

In Dr. K.S.'s fourth letter submitted in November 2011, she begins by clarifying that her use of "convinced" and "conceivable" in her earlier letters when she wrote that she was "convinced" that the Veteran's symptoms of Graves' disease manifested during service and that it was "conceivable" that the Veteran's symptoms manifested in service should not be taken to imply that her position on the matter was speculative.  She explained that she chose her words to address the February 2005 VA examination report in which it was stated that it was "inconceivable" that the Veteran would have 20 years of Graves' disease prior to diagnosis in 1999 when his thyroid was removed.  Based on the Veteran's October 2011 statement concerning his ongoing symptoms, despite lack of medical attention, Dr. K.S. found it entirely conceivable, and in fact was convinced, that the Veteran first exhibited symptoms of Graves' disease while in service.

After again reviewing the Veteran's medical records and a time line prepared by the Veteran's attorney, Dr. K.S. stated that the VA examiner missed several important dates in her January and July 2009 reports.  Dr. K.S. stated that while the VA examiner noted the Veteran's cold symptoms in January and February 1978, she did not note he had the same symptoms in March 1978.  With respect to the podiatry consultation, the VA examiner did not note that an x-ray was performed that showed there was no glass in the Veteran's leg and no cause of the pain and swelling was discovered.  The VA examiner failed to note that in November 1978 the Veteran complained of corns on both small toes irritated by footwear that were removed.  Dr. K.S. opined that the development of corns is consistent with either swelling in the feet or could have been confused with pretibial myxedema.  She stated it was missed at this visit that the Veteran reported sinus congestion and complaints of pain in his abdomen and nausea.  It was also missed that the Veteran complained of a cough lasting for two weeks in January 1979 and of frequent urination in February 1979, which, according to Dr. K.S., is another symptom of Graves' disease.

Dr. K.S. also noted that the VA examiner failed to mention facial edema at the June 1979 visit, and a second visit in October 1979 for sinus problems, chest pain, cough, and congestion.  It was noted that the VA examiner missed visits in November 1979 and January 1980 for shoulder and neck pain respectively, both of which are symptoms of Graves' disease according to Dr. K.S.  She also noted that the VA examiner did not discuss that the Veteran complained of left leg pain in April 1981 and that surgery was discussed to remove glass from a prior accident, but was not performed, or that the Veteran had a chest x-ray performed in September 1981 at separation, without any explanation in the record as to why.

Dr. K.S. stated that the Veteran exhibited the following chronic symptoms indicative of hyperthyroidism/Graves in service:  sinusitis with swelling, persistent cough, chest pain, sore throat, frequent urination, leg pain with numbness and swelling, weight loss, and abdominal pain.  Dr. K.S. concluded that, when the Veteran's medical records are viewed in totality in chronological order, it is "apparent" that the Veteran's symptoms were not treated and resolved; instead, they persisted for months at a time, and then appear to have partially subsided for months at a time.  Dr. K.S. opined that it is clear that the Veteran's Graves' disease first manifested during service.
In a December 2011 statement, the Appellant stated that she married the Veteran in October 1982, knew the Veteran while he was in service, and spent a lot of time with him in the year before they were married after he left the service.  She related that, while the Veteran was in the Navy and in the time afterwards, the Veteran always complained of a sore throat, seemed to always have a cold or sinus problems, had swollen feet and sore legs, anxiety, back problems, eye soreness, and a cough that never seemed to go away.  She stated that these problems definitely started in service.  She stated that the problems got worse over the years and his eyes really started to bulge out and cause him vision problems.  She stated that the Veteran refused to go to the doctor to get those things checked until his eyes became so bad that he could not bear it any longer.

In an attempt to reconcile the divergent opinions in the Veteran's claims file, particularly those set forth in the VA examination reports of January and July 2009 and in Dr. K.S.'s November 2011 letter, VA sought a VHA medical opinion.  That opinion was provided in May 2012 by J.M., M.D., who is a professor at U.C.L.A. medical school and served at the Los Angeles VA medical center as the Chief of the Endocrinology Division from 1972 to 2002 and as the Associate Chief of the Endocrinology and Diabetes Division from 2002 to the present.  Dr. J.M. states that he has had a major interest in the management of thyroid disease for over 40 years and has written thirteen review articles and eight book chapters on the manifestations and treatment of hyperthyroidism, as well as several articles containing original studies of this disease.

Dr. J.M. states that he reviewed three volumes of records on the Veteran, including the original pages of his service treatment records.  (The Board notes that the Veteran's entire claims file was provided when the VHA medical opinion was requested.)  After referencing examples of treatment the Veteran received in service, Dr. J.M. states that there was no documentation of thyroid enlargement or sustained weight loss as might be expected if the Veteran had hyperthyroidism due to Graves' disease.  Dr. J.M. also states that there are no notes that describe lower leg skin abnormalities that indicated or suggested a diagnosis of pretibial myxedema, a rare manifestation of Graves' disease, nearly always associated with exophthalmos.  Dr. J.M. notes further that there were no notes in the service treatment record of bulging eyes.

With respect to Dr. K.S.'s November 2011 letter, Dr. J.M. responds that he disagrees completely with her interpretation that swelling, persistent cough, chest pain, sore throat, frequent urination, leg pain with numbness, and abdominal pain are symptoms of Graves' disease.  Dr. J.M. opines that it is extremely unlikely that the Veteran had Graves' disease in service and that it is very likely that his Graves' disease did not develop until over a decade after the Veteran left military service.  Dr. J.M. notes that although the manifestations of Graves' disease may wax and wane in severity, the record does not describe the typical features of this disorder during the time of the Veteran's service.  Dr. J.M. bases his opinion on his clinical experience, review of literature during his career, on an authoritative textbook on Graves' disease, and chapter in a book Dr. J.M. wrote entitled "Hyperthyroidism" in The Manual of Endocrinology and Metabolism.

An addendum opinion was requested from Dr. J.M. to address certain points raised by the Appellant's attorney and to ensure Dr. J.M. considered the Veteran's and Appellant's lay statements.  In January 2013, Dr. J.M. provided the following opinions.  First, chronic sinusitis with facial swelling and frequent urination are not manifestations of Graves' disease.  Bulging of the eyes occurs with Graves' disease; however, there is no indication in the record that this occurred during the Veteran's active duty.  Second, ophthalmopathy (Graves' eye disease) usually occurs within a window of 18 months before or 18 months after the onset of the manifestations of hyperthyroidism.  The fact that Graves' eye disease developed around 1999 does not mean that the Veteran had hyperthyroidism 20 years before that.  There were no documented manifestations of hyperthyroidism during the Veteran's active military duty.  Third, the symptoms of stomach pain, chest pain, runny nose, sore throat, joint pain, and intermittent blurry vision are not symptoms of Graves' disease, i.e., there is far less than 50 percent probability that a diagnosis of Graves' disease can be based on this group of symptoms.  Irritability, anxiety, tremors, bulging eyes, and double vision are manifestations of Graves' disease, but there was no evidence that the Veteran had these findings during service.  It is very unlikely that the Veteran's Graves' disease had its onset in service or became manifest within one year of discharge from service because it was diagnosed around 1999.  Fourth and finally, the Veteran's metastatic neuroendocrine carcinoma was not related to Graves' disease.  Many carcinomas may have other disorders associated with them that fit under the broad term of paraneoplastic syndrome, but Graves' disease is not a paraneoplastic syndrome.

The Board notes that, while private physicians primarily treated the Veteran for his Graves' disease, VA medical records from December 2001 through October 2009 show ongoing evaluation and minor treatment for the Veteran's Graves' disease.  None of the numerous VA treating physicians link the Veteran's disability to service.  

In addition, VA received medical records from U.A.B. in August 2011 that were requested in connection with a different claim.  They include records from December 1999 (thyroidectomy), October 2009 (right L3-L4 hemilaminectomy with partial discectomy), February 2010 (treatment for ureteral stones), and May-June 2011 (biopsy and treatment of epiglottic mass).  These records are either redundant of the records already discussed herein or are not relevant to the issue on appeal.  There also is a September 2011 note from T.K.C.F. that relates to the Veteran's neuroendocrine cancer that also is not relevant.

Several pieces of medical literature have been submitted by the Veteran or the Appellant's attorney.  The Veteran submitted an unidentified excerpt that discusses the onset of eye symptoms when a thyroid becomes hyperactive in January 2003, and an excerpt from Gale Encyclopedia of Medicine that provides a description and the causes of hypothyroidism in May 2004.  The Appellant's attorney submitted the following in November 2012:  a page from the internet attributed to Cedars-Sinai Sinus Center that states in two sentences that one side effect of Graves' disease is sinusitis;  internet reprints of "articles" on chronic sinusitis and Graves' dermopathy of unknown dates attributed to Mayo Clinic staff; a photocopy of an article entitled "An unusual cause of polyuria" from the November-December 2012 issue of Indian Journal of Endocrinology and Metabolism that states that "[t]hyrotoxicosis due to Graves' disease is an uncommon albeit known cause of polyuria" and discusses the experience of one patient; and a book chapter on hyperthyroidism from merckmanuals.com authored by Dr. J.M., who provided the VHA medical opinion, that is offered for the statement "[o]phthalmopathy may also occur before the onset of hyperthyroidism or as late as 20 [years] afterward."

C.  Analysis

As noted above, in order to warrant service connection, there needs to be medical evidence to show a current disability, lay or medical evidence of incurrence or aggravation of a disease or injury in service, and medical evidence of a nexus between the in-service injury or disease and the current disability.  There is no dispute that the Veteran had a current diagnosis of Graves' disease as of January 1999.  

While the Veteran satisfied the current disability requirement, there are conflicting medical opinions in the claims file concerning whether there was evidence of the Veteran's Graves' disease in service.  It is the Board's responsibility to weigh the evidence (both favorable and unfavorable) and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  However, the Board is mindful that it cannot make its own independent medical determination and that there must be plausible reasons for favoring one medical opinion over another.  Evans, 12 Vet. App. at 30; Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board finds that the most probative evidence supports the conclusion that the Veteran's Graves' disease did not manifest in service or for a significant period thereafter.  Service treatment records do not show any treatment or diagnosis for Graves' disease, any thyroid disability, or any eye disability.  Indeed, at separation from service, the Veteran denied having symptoms that he later stated showed his Graves' disease began in service.  In addition, the Veteran has not presented any evidence that he sought treatment for symptoms related to thyroid disease until January 1999, which is about 18 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).

The Board finds the VHA medical opinion provided by Dr. J.M. to be highly probative and persuasive.  Dr. J.M. opined that it is extremely unlikely that the Veteran had Graves' disease in service and that it is very likely that his Graves' disease did not develop until over a decade after the Veteran left military service.  Dr. J.M. did not find evidence that the Veteran exhibited thyroid enlargement, sustained weight loss, bulging eyes, double vision, irritability, anxiety, tremors, pretibial myxedema, or other typical symptoms of Graves' disease in service.  Dr. J.M. states that chronic sinusitis with facial swelling, frequent urination, swelling, persistent cough, chest pain, runny nose, sore throat, joint pain, leg pain with numbness, stomach or abdominal pain, and intermittent blurry vision, symptoms the Veteran, the Appellant, and Dr. K.S. collectively state indicate the Veteran's Graves' disease began in service, are not symptoms of Graves' disease.  

In response to the article submitted by the Appellant's attorney as evidence that ophthalmopathy may occur before the onset of hyperthyroidism or as late as 20 years afterward authored by Dr. J.M., Dr. J.M. explained that ophthalmopathy usually occurs within a window of 18 months before or 18 months after the onset of the manifestations of hyperthyroidism.  He stated that the fact that Graves' eye disease developed around 1999 does not mean that the Veteran had hyperthyroidism 20 years before that. 

The Board affords great weight to Dr. J.M.'s opinions and finds he is highly qualified to render such opinions, as he has over 40 years of experience with thyroid disease, served as the Chief of the Endocrinology Division for 30 years and Associate Chief of the Endocrinology and Diabetes Division for more than 10 years for VA, and has authored more than 20 review articles, book chapters, and original studies relating to thyroid disease.  In addition, his opinions are not only based on his extensive experience and review of literature during his career, but he also relied on an authoritative textbook on Graves' disease.  

In a November 2013 letter, the Appellant's attorney contends that Dr. J.M.'s opinion has imposed a heightened "diagnosable" standard in this case.  In support of this argument, the attorney cites to Dr. J.M.'s January 2013 statement that "[t]he symptoms of stomach pain, chest pain, runny nose, sore throat, joint pain, and intermittent blurry vision are not symptoms of Graves' disease; i.e., there is far less than 50 percent probability that a diagnosis of Graves' disease can be based on this group of symptoms."  The attorney argues that by this standard, a veteran would have to not merely show his condition started while in service (the actual standard), but that his symptoms were so severe that he was either diagnosed or improperly misdiagnosed while in service.  The Board disagrees that Dr. J.M.'s opinion imposes a heightened standard.  Dr. J.M. unequivocally states that the symptoms listed are not symptoms of Graves' disease.  Moreover, with respect to the showing of a chronic disease in service, 38 C.F.R. § 3.303(b) provides that there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Dr. J.M. is merely opining that the symptoms listed do not constitute a combination of manifestations sufficient to identify Graves' disease.  

The Appellant's attorney also states that Dr. J.M.'s January 2013 addendum still fails to consider any of the Veteran's lay symptoms.  The Board again disagrees with the attorney's position.  Dr. J.M. reviewed the Veteran's entire claims file and considered lay evidence from the Veteran and Appellant.  Dr. J.M. listed symptoms raised by the Veteran and Appellant as evidence that the Veteran suffered from Graves' disease while in service and thereafter, opined on whether the symptoms they raised were or were not symptoms of Graves' disease, and, for symptoms they raised that are symptoms of Graves' disease, commented on whether or not such symptoms were documented in service. 

The Board notes that the opinions of Dr. J.M. are consistent with those of the January and June 2009 VA examiner who also opined that the Veteran's Graves' disease was not caused by or a result of any incident in service and did not begin to manifest during service.  The 2009 examiner also found no evidence of pretibial myxedema; any eye symptoms related to exophthalmos, peri-orbital and conjunctival edema, or limitations of movements; or other symptoms which are manifested in Graves' disease.  

The Appellant's primary support for her contention that the Veteran's Graves' disease manifested in service is the four letters from Dr. K.S. that purport to relate various in-service symptoms as early, undiagnosed manifestations of Graves' disease.  The Board affords little, if any weight to Dr. K.S.'s opinions.  Although the Appellant's attorney asserted that Dr. K.S. completed a Post-Doctoral fellowship in the Division of Endocrinology at The University of Texas Health Science Center and is currently an Assistant Professor at the University of Alabama in the Hematology and Oncology division, there is no record evidence that confirms Dr. K.S. is a medical doctor.  Although Dr. K.S. has been contributing opinion letters since 2004, her curriculum vitae is not present in the record and it is unclear what specific qualifications or expertise she has to offer opinions in this case.  All of Dr. K.S.'s letters are on plain paper, rather than on the letterhead of a medical institution.  Given that Dr. K.S. has a Ph.D., it is likely that her work is limited to research and that she does not have a clinical practice.  It appears that her current focus is hematology and oncology, so she may have no experience as an endocrinologist.  While Dr. K.S. has reviewed the Veteran's service treatment records and the Veteran's October 2011 statement, she never treated the Veteran and there is no indication that she reviewed the records of those who had.  Thus, she is unaware and did not consider that the Veteran stated in 1999 that his eye problems did not begin until 1998.

Setting aside that the Board cannot evaluate Dr. K.S.'s credentials and experience, the Board notes that too often Dr. K.S. creates symptoms or takes them out of context for the Board to give her opinions much weight.  For example, Dr. K.S. is adamant that the Veteran was misdiagnosed and had pretibial myxedema.  Yet, the podiatrist who saw the Veteran, and is a specialist in diseases below the knee, did not diagnose the Veteran with pretibial myxedema and no other physician has either, including the Appellant's other expert physician, Dr. A.S.B.  Dr. K.S. notes that the Veteran had frequent urination and that frequent urination is a sign of Graves' disease.  At a February 1979 after hours emergency room visit, the Veteran presented with complaints of painful urination, something ineligible, and frequent urination.  The Veteran was being evaluated for various uro-genital diseases and was to go to the clinic the next morning for further treatment.  However, there is no record that he went for that treatment.  There is only one complaint of frequent urination in the service treatment records, which does not appear to be the Veteran's primary complaint at that visit and was coupled with painful urination.  Moreover, the Veteran denied frequent urination at separation.  Again, no other physician cites frequent urination as a symptom of Graves' disease, including Dr. A.S.B.  In addition, Dr. K.S. does not provide any rationale for her opinions or cite to any literature to support them.  Thus, the Board finds Dr. K.S.'s opinions to be of less probative and persuasive value in determining whether the Veteran's Graves' disease manifested during service, than Dr. J.M.'s opinions that are supported by 40 years of experience, medical literature, and a full review of the Veteran's claims file.

For similar reasons, the Board finds that the opinions of the Appellant's other expert, Dr. A.S.B., are of little probative weight.  There also is no curriculum vitae present in the record for Dr. A.S.B.  Dr. A.S.B.'s one paragraph is also on plain paper and does not identify what type of physician he is.  (The letter does have an address typed that states that Dr. A.S.B.'s office is in the Boshell Diabetes Building, but the Board is not willing to speculate and infer that Dr. A.S.B. is an endocrinologist from an office address location.)  Thus, the Board is unable to assess Dr. A.S.B.'s experience or qualifications to render an opinion in this matter.  

Dr. A.S.B. was asked to do an independent chart review of the Veteran's service treatment records.  Following that review, Dr. A.S.B. states that the Veteran had multiple complaints of malaise, headaches, sore throat, and weight loss, which are all consistent with early hyperthyroidism.  Crucially, Dr. A.S.B. did not opine that the complaints were actually early signs of hyperthyroidism, just that they were consistent with early hyperthyroidism.  Moreover, the record does not support Dr. A.S.B.'s opinion that the Veteran was experiencing multiple complaints of malaise or weight loss.  There is just one complaint of malaise in the Veteran's service treatment record.  Similarly, there is only one visit that states the Veteran had moderate weight loss.  The record does not state how much weight the Veteran lost or over what period; however, the record does show that the Veteran's weight was the same at separation as at enlistment.  In addition, there are only two complaints of headaches in the service treatment records.  This overstatement of the frequency of the Veteran's symptoms diminishes the probative value of Dr. A.S.B.'s opinion.  Dr. A.S.B. also gave his opinion without the benefit of a full review of the Veteran's claims file, particularly the records of the Veteran's treating physicians.  For all of the foregoing reasons, the Board finds the opinions of Dr. J.M. to be more probative and persuasive than those of Dr. A.S.B. on when the Veteran's Graves' disease manifested.

The Board notes that it is apparent from a review of the treating physicians' records that they held the Veteran in high regard, liked him as a person, and wanted to help him.  The physicians submitted several letters at the Veteran's request.  However, the Board finds it highly probative that none of these treating physicians provided opinions that say that it is likely or even probable that the Veteran's Graves' disease began in service, and, in fact, the Veteran's own treating endocrinologist, Dr. F.O., stated that he was unable to find evidence in the Veteran's service treatment records to support the Veteran's claim that his eye symptoms began in service.  He did add, however, that it was possible.  The Veteran's primary care physician, Dr. A.G., states only that the record "suggests" the Veteran had symptoms that are "compatible" with early undiagnosed hyperthyroidism.  Dr. A.G. did not state that the symptoms he identified were in fact symptoms of hyperthyroidism in the Veteran or that it was probable that the Veteran had Graves' disease in service.  In addition, Dr. A.G. appears to be an internist and did not state that he treated the Veteran for his Graves' disease.  An opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  Given that he is not an endocrinologist, Dr. A.G.'s opinion is outweighed by Dr. J.M., who has 40 years of endocrinology experience.  Moreover, opinions couched in terms of "possible" and "suggests" are too speculative to provide any probative value that the Veteran had symptoms of Graves' disease in service. 

In deciding claims, the Board must assess the probative value of all evidence submitted, including lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 281 F.3d at 1380-81; see also Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board may discount the probative value of lay evidence if it finds such evidence not to be competent.  See Layno, 6 Vet. App. at 469 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a layperson); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2) (2014).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a layperson.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a layperson is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a layperson competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

The Federal Circuit Court has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis; or (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (Fed. Cir. 2007).

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, . . . ."). 

As discussed above, it is well established that laypersons are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, Graves' disease, as well as some of its symptoms, such as the presence of a goiter, requires medical testing to diagnose and medical expertise to determine their etiology.  Although laypersons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific issues in this case fall outside the realm of common knowledge of a layperson.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the Veteran was without the appropriate medical training and expertise to offer an opinion on a medical matter, such as the etiology of his Graves' disease.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Thus, the Board finds that the Veteran was not competent to diagnose the onset or cause of his Graves' disease, including the presence or absence of a goiter.

The Board acknowledges that the Veteran would have been generally competent to describe symptoms that he came to observe through his senses.  See Layno, 6 Vet. App. at 470.  However, in the present case, as Dr. A.G. wrote in his January 2004 letter, the symptoms of Graves' disease in its early stages could be interpreted as a variety of medical conditions.  Symptoms such as headaches, sore throats, eye irritation, chest fullness, malaise, weight loss, and pain in the back, shoulders, legs, and joints can have many causes.  Whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his Graves' disease is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In addition, over the years the Veteran was treated for hypertension, arthritis, obesity, rotator cuff tendonitis, back problems, ureteral stones, anxiety, and depression.  Medical expertise is needed to sort out whether symptoms the Veteran was experiencing were related to his Graves' disease, his other health disabilities, or even his more than 20 years as a letter carrier.  Thus, the lay statements from the Veteran relating many of the in-service symptoms to his Graves' disease was not competent medical evidence with respect to the specific facts presented here.  The Board finds the opinions of Dr. J.M., who provided the May 2012 and January 2013 VHA medical opinion, and the January and July 2009 VA examiner to be greater probative value than the Veteran's lay contentions regarding the onset and manifestations of his Graves' disease.

Similarly, in his July 2002 and April 2003 statements, the Veteran claimed that iodine in the salt water the Navy used caused his Graves' disease.  Also, in a May 2004 statement, the Veteran claimed that the Navy caused his Graves' disease by serving iodine-deficient food.  Accordingly, the Board acknowledges that the Veteran's statements on the issue of the cause of his Graves' disease are relevant even though their probative value may be slight.  In this case, the Veteran's lay belief is based on upon the absence of any alternative causes of his condition.  However, the causes of this condition are medically complex and may develop for reasons that are not subject to easy observation by a lay person.  Accordingly, the Board finds the Veteran's statements to be of minimal probative value compared to the detailed and most probative and persuasive VHA and VA opinions against the claim.

Within the context of the statement from the Appellant in December 2011, she, herself, indicates that she essentially repeated an oral history of events as provided by the Veteran.  In her December 2011 statement, the Appellant, as a lay affiant, indicates that she had no actual knowledge of what actions or sequence of events led to the Veteran's in-service symptoms to which she has identified (such as a sore throat, eye soreness, or back problems), other than what she was told by the Veteran.  Thus, the Appellant is not competent to testify to some of the symptoms she identified in her December 2011 statement.  Although as a lay person, the Appellant was competent to observe and describe other symptoms (such as some cold symptoms, a cough, or swollen feet), the specific issue in this case, the question of whether the Veteran's Graves' disease can be attributed to his in-service symptoms, falls outside of the realm of common knowledge of a lay persons.  In any event, the Appellant's statement is likewise outweighed by the finding to the contrary by the most probative and persuasive opinions of Dr. J.M., who provided the May 2012 and January 2013 VHA medical opinion, and the January and July 2009 VA examiner.

Notably, to the extent the Veteran was competent to report the bulging of his eyes, the record before the Board reflects that it was not until about 2001 that the Veteran began to state that his eye trouble, such as protruding eyes, excessive tearing, dry eyes, and blurred vision, began in service.  Yet, there is no evidence in the Veteran's service treatment record of any eye problems and the Veteran specifically denied them at separation.  In fact, the Veteran made statements in about January 1999 in the course of seeking treatment that his eye problems began in August 1998; and in her December 2011 statement, the Appellant also indicates that the Veteran's eye bulging and vision problems started years after the Veteran left service.  While the Veteran may have asserted an in-service onset of his eye troubles, the statements to this effect appear to be an inaccurate recollection of past events, which are much less reliable than his lay description of his eyes at the time of his separation from service.  As described above, the Veteran, himself, made statements during the course of seeking post-service treatment in 1999 that his eye problems began in August 1998, which is consistent with the service treatment records and thus is more persuasive evidence that his eye problems did not begin in service.  Therefore, the Board has determined that such statements attesting that the Veteran's eye trouble began in service were an inaccurate recollection of the history that occurred approximately decades earlier, when compared against the service treatment records (including the separation examination and separation questionnaire) and the January 1999 treatment record, and thus are unreliable and entitled to no probative value.

In short, the Board finds the contemporaneous medical and lay evidence contained the service treatment records and in the January 1999 treatment record to be a more accurate, reliable, and probative account of what the Veteran was experiencing at that time, than the Veteran's subsequent recollections of an in-service onset of eye trouble.

As previously indicated, several items of medical literature have been submitted to connect the Veteran's Graves' disease diagnosed in 1999 to his active duty service.  Medical treatise evidence can provide important support when combined with an opinion of a medical professional, among other things.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

The Board finds the medical literature submitted to be of minimal probative value due to a lack of relevance, the inability to assess the credibility of the proffered literature, and lack of specificity to the Veteran.  The information on hypothyroidism is not relevant, as the Veteran had hyperthyroidism.  The source of the excerpt on the onset of eye symptoms in hyperthyroidism is not identified so the Board cannot determine its probative value.  The literature ascribed to Cedars-Sinai Sinus Center and the Mayo Clinic is more akin to patient advertisements than medical literature.  They are not attributed to any specific physicians and most likely have not been subjected to peer review.  The Board also cannot assess the credibility of articles published in the Indian Journal of Endocrinology and Metabolism or know whether they are subject to peer review.  Moreover, the article provided is a case study of one patient and acknowledges that thyrotoxicosis due to Graves' disease is an uncommon cause of polyuria.  Dr. J.M. explained that ophthalmopathy usually occurs within an 18 month window before or after the onset of hyperthyroidism and that, in this particular Veteran, the fact that Graves' eye disease developed around 1999 does not mean he had hyperthyroidism 20 years before that.  The Board also notes there is no positive medical evidence that the Appellant's expert physicians relied on any of the medical literature.  As such, the Board finds that the VHA medical opinion outweighs the minimal probative value of the medical literature provided, which is not specific to the Veteran or his symptoms. 

In sum, after consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's Graves' disease manifested in service or within one year thereafter, or that his Graves' disease is causally related to his active military service.  In the absence of a showing that a thyroid disability was "noted" in service, the Appellant also cannot obtain service connection by a showing of continuity of symptomatology from the time of service until the Veteran's diagnosis.  Accordingly, service connection for the Veteran's Graves' disease with exophthalmos, strabismus, and decreased vision is not warranted on any basis.  See 38 C.F.R. § 3.303 (2014).

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for Graves' disease with exophthalmos, strabismus, and decreased vision is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


